                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE


ROSCOE CHAMBERS,                                      CIVIL ACTION NO. 7:17-146-KKC
      Plaintiff,

V.                                                        MEMORANDUM OPINION
                                                              AND ORDER

WARDEN M. SEPANEK, ET AL.,
      Defendants.


                                           *** *** ***

       This matter is before the Court on a motion filed by Plaintiff Rose Chambers seeking relief

from Judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. [R. 16] On May

11, 2018, after conducting a preliminary review of Chambers’ complaint pursuant to 28 U.S.C.

§§ 1915(e)(2), 1915A, the Court entered an Order dismissing Chambers’ complaint without

prejudice. [R. 12] Specifically, the Court found that Chambers failed to allege facts sufficient to

state an Eighth Amendment claim of deliberate indifference to his medical needs. [Id.] Judgment

was also entered contemporaneously on May 11, 2018. [R. 13]

       On May 21, 2018 (after the case had already been dismissed), without seeking leave of

Court or filing a motion to re-open this case, Chambers filed an amended complaint. [R. 14] In an

Order entered on July 24, 2018, the Court construed this filing as a request to file an amended

complaint and denied it. [R. 15] In its Order, the Court first noted that, as Chambers’ case had

already been dismissed, in addition to meeting the modest requirements of Rule 15 of the Federal

Rules of Civil Procedure, in order to be permitted to amend his complaint, Chambers was also


                                                1
required to meet the requirements for reopening a case established by Federal Rules of Civil

Procedure 59 or 60. See Clark v. United States, 764 F.3d 653, 661 (6th Cir. 2014). The Court

further noted that a requested amendment should be denied where the proposed amendment would

be futile. Kottmyer v. Maas, 436 F.3d 684, 692 (6th Cir. 2006). [R. 15]

       Chambers’ proposed amended complaint simply repeated many of the same allegations

against the warden, an “unknown doctor,” and an “unknown PA” that had previously been found

to be insufficient by both this Court [R. 12] and the United States District Court for the Central

District of California. Chambers v. Dr. Allen, et al., 5:17-cv-1353-MWF-KES (C.D. Cal. 2017)

at R. 7. In addition, although Chambers’ amended complaint added new claims against Mrs.

Chance and Mrs. Conklin (identified as a Unit Manager and a Unit Secretary, respectively),

alleging that these individuals denied Chambers’ due process rights by interfering with his

administrative remedy requests and/or tampering with his mail, [R. 14 at p. 4], he failed to provide

any explanation as to why these claims were not presented earlier. [R. 15] The Court further

found that, as it was also clear from the face of the proposed amended complaint (which

affirmatively alleged that his constitutional rights were violated on June 7, 2015) that Chambers’

claims were untimely, his proposed amended complaint was futile. [Id.] For all of these reasons,

the Court found that Chambers failed to make any allegation suggesting the presence of

circumstances warranting relief under Rule 59 or 60, thus his construed request to file an amended

complaint was denied. [Id]

       On April 29, 2019 (nearly one year since the Court’s entry of Judgment and over nine

months after his request to amend his complaint was denied), Chambers filed a motion to

reconsider the Court’s July 24, 2018 Order denying his construed request to file an amended

complaint. [R. 16] In his motion, Chambers argues that the Court made two “mistakes” in denying



                                                 2
his request to file his amended complaint. First, he claims that the Court overlooked Assisted

Living Assoc. of Mooretown, LLC v. Moorestown, Tx., 996 F. Supp. 409, 442 (D. N.J. 1998), which

Chambers identifies as a “controlling decision of law.” Chambers also argues that the Court

improperly applied Kentucky’s one-year statute of limitations for personal injury claims, K.R.S.

§ 413.140(1)(a), as the Court overlooked K.R.S. § 413.140(2), which states that, with respect to

an action against a physician, surgeon, dentist, or hospital for negligence or malpractice, the cause

of action “shall be deemed to accrue at the time the injury is first discovered or in the exercise of

reasonable care should have been discovered; provided that such action shall be commenced within

five (5) years from the date on which the alleged negligent act or omission is said to have

occurred.” K.R.S. § 413.140(2).

       However, Chambers’ motion must be denied for multiple reasons. First, Chambers’ motion

is untimely. While Chambers does not specify the section of Rule 60 upon which he relies, in his

motion, he argues that the Court made a substantive mistake of law in denying his request for leave

to amend his complaint after his case had been dismissed because the Court incorrectly applied

K.R.S. § 413.140(1)(a). The Sixth Circuit has recognized that “a Rule 60(b)(1) motion is intended

to provide relief...when the judge has made a substantive mistake of law or fact in the final

judgment or order.” Penney v. United States, 870 F.3d 459, 461 (6th Cir. 2017) (quoting United

States v. Reyes, 307 F.3d 451, 455 (6th Cir. 2002)); United States v. Hawkins, 3 F. App'x 327, 328

(6th Cir. 2001) (“In the Sixth Circuit, a claim of legal error in the underlying judgment falls within

the definition of mistake under Rule 60(b)(1).”). See also Fed. R. Civ. P. 60(b)(1) (authorizing the

court to relieve a party from a final judgment or order for “mistake, inadvertence, surprise, or

excusable neglect.”). While Rule 60(c) provides that “a motion under Rule 60(b) must be made

within a reasonable time--and for reasons (1), (2), and (3) no more than a year after the entry of



                                                  3
the judgment or order or the date of the proceeding,” see Fed. R. Civ. P. 60(b)(c), the Sixth Circuit

has repeatedly held that “[a] 60(b)(1) motion based on legal error must be brought within the

normal time for taking an appeal.” Pierce v. United Mine Workers of Am. Welfare & Ret. Fund

for 1950 & 1974, 770 F.2d 449, 451 (6th Cir. 1985). See also Townsend v. Soc. Sec. Admin., 486

F.3d 127, 133 (6th Cir. 2007); In re G.A.D., Inc., 340 F.3d 331, 334 (6th Cir. 2003) (“We have

held that “reasonable time” under 60(b) means that if a reason to set aside the judgment is known

within the time for filing notice of appeal, a motion should be brought under Rule 60(b)(1) during

that period.”)

       As explained by the Sixth Circuit:

       It is settled that a 60(b) motion “cannot be used to avoid the consequences of a
       party's decision...to forego an appeal from an adverse ruling.” Steinhoff v. Harris,
       698 F.2d at 275. See also Martinez-McBean v. Government of the Virgin Islands,
       562 F.2d 908, 911–12 (3d Cir.1977). This admonition applies with particular force
       to a motion based on legal error. The interests of finality of judgments and judicial
       economy outweigh the value of giving a party a second bite of the apple by allowing
       a 60(b) motion, after the appeal period has run, on the same legal theory that would
       have been asserted on appeal.

Pierce, 770 F.2d at 451–52. See also Tyler v. Anderson, 749 F.3d 499, 509 (6th Cir. 2014) (“Rule

60(b) does not allow a defeated litigant a second chance to convince the court to rule in his or her

favor by presenting new explanations, legal theories, or proof.”) (citations omitted).

       Under the applicable provision of Rule 4 of the Federal Rules of Appellate Procedure,

assuming (without deciding) that the filing of Chambers’ proposed amended complaint tolled the

time within which he could file a notice of appeal, at the very latest, Chambers was required to file

a notice of appeal within 60 days after entry of the Court’s July 24, 2018 Order denying his request

to amend his complaint. See Fed. R. App. P. 4(a)(1)(B). Thus, in order to be timely, any Rule

60(b)(1) motion asserting an error of law was also required to be filed within this 60-day time

period. However, Chambers did not file his current Rule 60(b) motion until April 29, 2019,

                                                 4
approximately 270 days after the Court’s July 24, 2018 Order. Chambers offers no explanation

for the delay in filing his motion. Nor does Chambers explain how the case he cites, Assisted

Living Assocs. of Moorestown, L.L.C. v. Moorestown Twp., 996 F. Supp. 409, 414 (D.N.J. 1998),

a twenty-year old case from another judicial district involving issues of abstention and standing to

bring a claim under the Fair Housing Act, 42 U.S.C. §§ 3601 et seq., has any applicability to his

claims in this case. Although that case does discuss the standard for motions for reargument under

the Local Civil Rules for the District of New Jersey, id. at 442, those Local Rules and standards

are not applicable in this Court. “[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived. It is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to...put flesh on its

bones.” McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (quoting Citizens Awareness

Network, Inc. v. United States Nuclear Regulatory Comm'n, 59 F.3d 284, 293–94 (1st Cir.1995)

(citation omitted)) (other citations omitted).

       Regardless, the case law and statutes upon which Chambers now relies to seek relief were

in existence at the time the Court’s Order denying his construed motion seeking leave to amend

his complaint was entered. Thus, there was thus no impediment to Chambers seeking relief

immediately after entry of the Court’s Order, and he has offered no excuse for the lengthy delay

before filing his motion.

       Even putting this fatal deficiency aside, Chambers’ legal argument regarding the applicable

statute of limitations is simply without merit. First, Chambers seeks to rely on a provision of the

applicable statute that provides that, in an action against a doctor for negligence or malpractice,

the cause of action accrues when the injury is first discovered, or in the exercise of reasonable care




                                                  5
should have been discovered.” K.R.S. § 413.140(2).1 However, Chambers’ original complaint

does not allege a malpractice or negligence claim, but instead alleges constitutional claims against

the Warden and an unknown doctor and physician’s assistant based on their alleged denial of

medical treatment (including a knee brace or wheelchair) and failure to enable Chambers to be

transferred to a medical facility. [R. 1] Similarly, the new claims added in his proposed amended

complaint are constitutional claims allege that a prison Unit Manager and a Unit Secretary denied

Chambers’ due process rights by interfering with his administrative remedy requests and/or

tampering with his mail. The question of when civil rights claims accrue is one of federal

law. LRL Properties v. Portage Metro Hous. Auth., 55 F.3d 1097, 1107 (6th Cir. 1995). Under

federal law, a claim accrues when the plaintiff knows, or has reason to know, of the injury which

forms the basis for the action. Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir. 1991).

Chambers fails to allege that there was any delay in the discovery of his injuries allegedly resulting

from his denied medical care and/or the denial of his due process rights, nor are injuries from these

types of constitutional violations the type of injuries that are not immediately discoverable.

         Moreover, Chambers overlooks that the basis for the Court’s dismissal of his complaint

was his failure to allege facts sufficient to state an Eighth Amendment claim for deliberate

indifference to Chambers’ serious medical needs, not because his claims were untimely. [R. 12 at

p. 4-6] His proposed amended complaint did nothing to correct these deficiencies and, in fact,


1
  Although his argument is not entirely clear, to the extent Chambers means to suggest that the applicable statutory
limitations period for his claim is five years, not one year, he is simply wrong. Kentucky law is clear that actions for
personal injury and actions against a physician, surgeon, or hospital for negligence or malpractice must be commenced
within one year after the cause of action accrues. K.R.S. § 413.140(1)(a), (e); Hornback v. Lexington-Fayette Urban
Co. Gov’t., 543 F. App’x 499, 501 (6th Cir. 2013); Mitchell v. Chapman, 343 F.3d 811, 825 (6th Cir. 2003). While
K.R.S. § 413.140(2) extends that time where the injury is not immediately discoverable by providing that the cause of
action accrues when the injury is or should have been first discovered, it further caps this “discovery rule” by providing
that, in any case, the action must be commenced within five years from the date of the occurrence of the negligent act
or omission. K.R.S. § 413.140(2). Regardless, Chambers does not argue that his injuries arising from the denial of
medical care and/or the denial of his due process rights were not immediately discoverable, nor does he offer any
explanation of why this provision should apply to his claims.

                                                            6
clarified that, in addition to his factual allegations being insufficient to state a claim, the events

giving rise to his claims occurred in June 2015, making clear that, in addition to being insufficient

on the merits, his claims were also untimely. [R. 14, 15] Indeed, Chambers does not argue that

the Court’s finding that he failed to state a constitutional claim – which was a sufficient reason

alone for the dismissal of his complaint, as well as the subsequent denial of his post-dismissal

request to file an amended complaint - was erroneous. Thus, he cannot establish that he is entitled

to relief under Rule 60(b).

       For all of these reasons, the Court finds that Chambers’ Rule 60 motion is both untimely

and without merit.

       Accordingly, IT IS ORDERED that, to the extent that Chambers’ motion for relief from

Judgment under Rule 60(b) [R. 16] is DENIED.

       Dated May 16, 2019




                                                  7
